Citation Nr: 0844834	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for arteriosclerotic heart disease, status post 
bilateral carotid endartectomies and right renal artery 
angioplasty, associated with hypertension and atrial 
fibrillation, (coronary artery disease) prior to January 25, 
2006.

2.  Entitlement to an initial disability rating higher than 
30 percent for coronary artery disease from January 25, 2006.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
and assigned a 10 percent disability rating, effective May 6, 
2004.  The veteran submitted a notice of disagreement in 
March 2005 and perfected his appeal in May 2005.  A 
subsequent rating decision dated in March 2006, increased the 
veteran's disability rating from 10 percent to 30 percent 
disabling, effective January 25, 2006.  Since this increase 
did not constitute a full grants of the benefit sought, the 
increased rating issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.

The Board notes that the veteran had also advanced claims of 
entitlement to an increased disability rating for 
hypertension and entitlement to service connection for 
peripheral vascular disease.  He withdrew these claims in 
March 2005 and May 2007, respectively.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  See 38 C.F.R. § 20.202 (2008).  
Accordingly, the Board does not have jurisdiction to review 
these appeals and they are dismissed.


FINDINGS OF FACT

1.  Prior to January 25, 2006, the veteran's coronary artery 
disease is not shown to be manifested by a workload of 
greater than 5 but not greater than 7 metabolic equivalents 
(METs) that results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.

2.  As of January 25, 2006, the veteran's coronary artery 
disease is not shown to be manifested by more than one 
episode of acute congestive heart failure in the past year; a 
workload of greater than 3 METs but not greater than 5 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
coronary artery disease, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
rating in excess of 10 percent for coronary artery disease 
were not met prior to January 25, 2006.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7114, 
7507 (2008).

2.  The criteria for the assignment of an initial disability 
rating in excess of 30 percent for coronary artery disease 
were not met from January 25, 2006.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7114, 7507 
(2008).

3.  The criteria for referral of the service-connected 
coronary artery disease for consideration on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The instant claims arise from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. § 5103(a) (West 2002).  Compliance with 
the first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlop v. Nicholson, 
21 Vet. App. 112 (2006).

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2002 fully satisfied the duty to notify 
provisions, including notice of the degree of disability.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  A subsequent letter 
dated in December 2005 informed the veteran of how to 
substantiate a claim for an increased disability rating.  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the December 
2005 notice letter informed the veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

Letters dated in March 2006 provided notice of the manner in 
which VA assigns initial ratings and effective dates.  
Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
he was provided time to respond with additional argument and 
evidence and the claims were readjudicated and additional 
supplemental statements of the case was provided to the 
veteran in May 2007, April 2008 and July 2008.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  
Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  The RO 
provided the veteran appropriate VA examinations in June 
2002, November 2004, January 2006, February 2007 and June 
2008.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorder since he was last examined.  See 
38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The June 2008 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examinations in this case are 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The veteran seeks increased initial disability ratings for 
his service-connected coronary artery disease, which is rated 
10 percent disabling prior to January 25, 2006 and 30 percent 
disabling therefrom.  The veteran alleges that his currently 
assigned disability evaluations do not adequately reflect the 
levels of his disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2008); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  See Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  See Fenderson, 12 Vet. App. 
at 126.  If later, as in this case, evidence indicates that 
the degree of disability increased following the assignment 
of the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  See Id. 

The veteran has been assigned a 10 percent disability rating 
prior to January 25, 2006 and a 30 percent disability rating 
as of January 25, 2006 under 38 C.F.R. § 4.104, DC 7005.  DC 
7005 indicates the following levels of disability are 
pertinent:

10%	Documented coronary artery disease resulting in workload 
of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.

30%	Documented coronary artery disease resulting in workload 
of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-
ray.

60%	Documented coronary artery disease resulting in more 
than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 
percent.

100%	Documented coronary artery disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an 
ejection fraction of less than 30 percent.

See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2008).  The 
criteria in DC 7005 are disjunctive.  See Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran has been assigned disability ratings for coronary 
artery disease under DC 7005 [arteriosclerotic heart disease 
(coronary artery disease)], which deals specifically with 
coronary artery disease.  The Board has also considered the 
application of 38 C.F.R. § 4.104, DC 7114 [arteriosclerosis 
obliterans] and 38 C.F.R. § 4.115b, DC 7507 [nephrosclerosis, 
arteriolar].  However, there have 


been no objective findings of claudication in either the 
right or left lower extremity in any of the VA examinations 
or in the VA or private treatment records as a whole.  The 
record is also silent for a diagnosis of nephrosclerosis.  
Thus, these DCs are not for application.


Rating Higher than 10 Percent Disabling

As noted above, to warrant a disability rating of 30 percent, 
the evidence must show one of the following: (1) documented 
coronary artery disease resulting in a workload of greater 
than 5 but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; (2) evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2008).  

Prior to January 25, 2006, the evidence of record does 
support a finding that the veteran suffered from dyspnea, 
fatigue, angina and dizziness.  During the VA hypertension 
examination in June 2002, the veteran complained of chest 
pain three to four times per month, both exertional and 
nonexertional.  He stated that once per week, he walked to 
his brother's home, which was noted as 300 yards away.  The 
veteran stated that he needed to rest after walking 
approximately 150 yards.  Once to twice per month, the 
veteran noted paroxysmal nocturnal dyspnea.  He stated that 
he became dizzy if he stood up too quickly and learned to sit 
on the edge of his bed before standing.  The veteran reported 
no history of syncope, though he did complain of fatigue.  
See VA hypertension examination report, June 11, 2002.

It appears that the November 2004 VA heart examination report 
echoes the findings of the June 2002 VA examination report, 
noting that the veteran felt an "aching feeling" in his 
chest, but that he denied syncope.  See VA heart examination 
report, November 3, 2004.  With regard to METs, the June 2002 
VA examination report only stated that METs were not needed 
for an examination regarding atrial fibrillation.  However, 
in November 2004, it was noted that the veteran suffered from 
atherosclerotic heart disease with METs estimated at greater 
than 7 but less 


than 10.  A corresponding echocardiogram noted the veteran's 
ejection fraction to be 60 percent.  Id.  Additionally, a 
letter from the veteran's private physician, M.A. Brumley, 
M.D., noted that the veteran's ejection fraction was 67 
percent.  See letter from M.A. Brumley, M.D., Jefferson 
Medical Associates, June 21, 2005.  X-ray findings noted in 
the June 2002 and November 2004 VA examination reports 
indicated the veteran's heart was normal.

The veteran clearly does not meet the next higher criteria 
under DC 7005.  The veteran's METs were estimated at greater 
than 7.  For a 30 percent disability rating under DC 7005, 
the veteran's METs would have to be greater than 5 but not 
higher than 7.  The evidence also fails to show any evidence 
of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram or x-ray.  Thus, the veteran does not meet the 
criteria for a 30 percent disability rating under 38 C.F.R. § 
4.104, Diagnostic Code 7005, prior to January 25, 2006.

Rating Higher than 30 Percent Disabling

A rating decision dated in March 2006 increased the veteran's 
disability rating for his coronary artery disease from 10 
percent to 30 percent disabling, based on the findings of the 
January 25, 2006 VA examination report.  Specifically, the VA 
examination report noted that the veteran could only perform 
a workload of greater than 5 but less than 7 METs.  See VA 
examination report, January 25, 2006.  This finding met the 
next higher criteria of 30 percent disabling, under DC 7005.  
The veteran alleges that this disability rating does not 
adequately reflect his level of disability, and that he is 
entitled to a higher rating.

In order to warrant a disability rating of 60 percent, the 
evidence must show one of the following: (1) documented 
coronary artery disease resulting in more than one episode of 
acute congestive heart failure in the past year; (2) a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or (3) left ventricular dysfunction with an ejection fraction 
of 30 to 50 percent.

There is no medically documented evidence of even one episode 
of acute congestive heart failure in the past year, much less 
more than one episode.  The veteran himself specifically 
denied episodes of congestive heart failure during his 
February 2007 and June 2008 VA examinations.

Regarding his workload, the February 2007 VA heart 
examination report noted that the veteran could only perform 
a workload of greater than 5 but less than 7 METs.  See VA 
heart examination report, February 6, 2007.  However, during 
the June 2008 VA examination, the examiner noted that the 
veteran could perform a workload of greater than 7 but less 
than 10 METs (see VA examination report, June 27, 2008), 
indicating that the veteran's workload capabilities had 
actually improved since his February 2007 VA examination.

Turning to the remaining question of left ventricular 
dysfunction, the evidence does not reflect that the veteran 
ever had an ejection fraction between 30 and 50 percent.  The 
veteran demonstrated an ejection fraction of 55 percent 
during his January 2006, February 2007 and June 2008 VA 
examination echocardiograms.  Additionally, the veteran's 
private treatment records dated in April 2006 revealed an 
ejection fraction of 66 percent (see Jefferson Medical 
Associates, echocardiogram, April 26, 2006) and an ejection 
fraction of 65 percent in April 2007 (see Hattiesburg Clinic, 
echocardiogram, April 4, 2007).  Thus, the veteran also fails 
to meet this criterion.  Therefore, the Board finds that the 
veteran does not have left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.

In summary, under the schedular criteria, a 60 percent rating 
is not met or approximated.  It is obvious that if a 60 
percent rating is not warranted, the even more stringent 
criteria for a 100 percent rating have also not been met.  
See 
38 C.F.R. § 4.104, DC 7005 (2008).

III.  Extraschedular Consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 


(1996).  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of this 
matter to appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  See 38 
C.F.R. § 3.321(b)(1) (2008).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran.  The 
record does not show that the veteran has required frequent 
hospitalizations for his coronary artery disease.  Indeed, it 
does not appear from the record that he has been hospitalized 
recently for his coronary artery disease.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability such as to invoke 
consideration of the extraschedular provisions.  There is 
nothing in the current evidence of record to indicate that 
the coronary artery disease has caused impairment with 
employment over and above that contemplated in the assigned 
10 percent disability rating prior to January 25, 2006 and 
the assigned 30 percent disability rating from January 25, 
2005, under DC 7005.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.




ORDER


Entitlement to an initial disability rating higher than 10 
percent for arteriosclerotic heart disease, status post 
bilateral carotid endartectomies and right renal artery 
angioplasty, associated with hypertension and atrial 
fibrillation, prior to January 25, 2006, is denied.


Entitlement to an initial disability rating higher than 30 
percent for arteriosclerotic heart disease, status post 
bilateral carotid endartectomies and right renal artery 
angioplasty, associated with hypertension and atrial 
fibrillation, from January 25, 2006, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


